Citation Nr: 1616142	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  11-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1987 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in part, denied the Veteran's claims of service connection for a left knee disability and bilateral hearing loss.

In September 2013, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record.

In August 2014, the Board remanded the Veteran's claims of service connection for a left knee disability and bilateral hearing loss to the Agency of Original Jurisdiction (AOJ) for further development.  After completion of the requested actions, the AOJ issued a November 2014 supplemental statement of the case (SSOC), continuing the previous denials of the Veteran's claims, and returned the appeal to the Board.  In February 2015, the Board, inter alia, again remanded the Veteran's claims of service connection for a left knee disability and bilateral hearing loss to the AOJ for further development.  Thereafter, in a May 2015 rating decision, the AOJ granted the Veteran's claims of service connection for a left knee disability and left ear hearing loss.  In a July 2015 SSOC, the AOJ continued to deny the Veteran's claim of service connection for right ear hearing loss.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings. 

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 2015 rating decision granted service connection for a left knee disability.

2.  A May 2015 rating decision granted service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the claim of service connection for a left knee disability because that claim has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).

2.  The Board lacks jurisdiction over the claim of service connection for left ear hearing loss because that claim has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As previously mentioned, the Board notes that the Veteran's claims of service connection for a left knee disability and left ear hearing loss were granted in a rating decision issued by the AOJ in May 2015.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  Here, as a result of the AOJ's actions, there no longer remains a case or controversy with respect to these claims.  Therefore, the Board lacks jurisdiction over these issues because it has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Therefore, dismissal of these claims is warranted.


ORDER

The appeal as to the claim of service connection for a left knee disability is moot, and the claim is dismissed for lack of jurisdiction.

The appeal as to the claim of service connection for left ear hearing loss is moot, and the claim is dismissed for lack of jurisdiction.


REMAND

Although further delay is regrettable, the issue of service connection for right ear hearing loss must be remanded for further development. 

In the Board's February 2015 remand, the AOJ was instructed to "schedule the Veteran for a VA audiology examination by an examiner with sufficient knowledge, who has not previously examined him, to determine the nature and etiology of his claimed bilateral hearing loss disability."  Thereafter, in April 2015, the Veteran was afforded an additional VA audiology examination.  However, on review, it appears that the examiner who performed the April 2015 examination was the same examiner who had previously examined the Veteran during a September 2014 VA audiology examination.  Accordingly, the Board finds that a remand is again necessary in order to be in compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination by an examiner with sufficient knowledge, who has not previously examined him, to determine the nature and etiology of his claimed right ear hearing loss.  The examiner must review the claims file and must note that review in the report.  Based on the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right ear hearing loss is etiologically related to his active service.  The examiner should specifically address the shift, if any, in the Veteran's claimed right ear hearing loss during active service.  The supporting rationale for all opinions expressed should be provided.

2.  Thereafter, readjudicate the issue of entitlement to service connection for right ear hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished with a SSOC and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


